Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed  fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the patents and PGPUBs fail to list the issue date and the name of the patentee or applicant in accordance with CFR 1.98b
37 CFR 1.98b.  Each U.S. patent listed in an information disclosure statement must be identified by inventor, patent number, and issue date.

  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8-9 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,070,648. Although the claims at issue are not identical, they are not patentably distinct from each other.


Patent No. 11,070,648
1. A non-transitory tangible processor-readable medium including instructions executable by one or more processors, and when executed operable for:






selectively intercepting request messages from a networked software application addressed to a network resource when the networked software application is offline, resulting in intercepted request messages in a storage;

providing a synchronization log having log entries for each intercepted request messages;










when the networked software application transitions from being offline to being online, issuing a log-retrieval signal to the storage to retrieve all of the log entries to provide the request messages to the network resource;






receiving request message responses from the network resource for corresponding intercepted request messages; and


in response to receiving the request message responses, removing the log entries 




2. The tangible processor-readable medium of claim 1, wherein providing of the request messages to the network resource is in a sequence in which the request messages were stored in the storage.

A non-transitory tangible processor-readable medium including instructions executable by one or more processors, and when executed operable for: 
determining when a networked software application of a client device is offline and when the networked software application is online; 
selectively intercepting one or more request messages from the networked software application addressed to a network resource when the networked software application is offline, resulting in a store of intercepted request messages in a storage; 
providing a synchronization log in the storage, the synchronization log having log entries including time stamps for each intercepted one or more request messages; while the networked software application is offline, generating a mock response using previously shredded data in response to at least one intercepted request message of the one or more intercepted request messages; 
detecting when the networked software application transitions from being offline to being online; issuing a log-retrieval signal to the storage to retrieve all of the log entries, to play back the one or more request messages to the network resource in a sequence according to the time stamps, in which the one or more request messages were stored in the storage; 
comparing the mock response with a corresponding request message response from the network resource to determine a conflict, when the networked software application is online; 
determining which of data from the mock response or data from the corresponding request message response is to be maintained by the client device; and removing the played back log entries from the synchronization log.
 messages to the network resource in a sequence according to the time stamps, in which the one or more request messages were stored in the storage; 


Claims 8-9 and 15-16 of the instant application recites similar limitations as claims 1-2 and is subject to obvious double patent rejection requirements as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rehman et al. – hereinafter Rehman (US 2006/0004927) in view of Chow (US 8,793,347) / Mohammad Faiz M. Faiz and U. Shanker, "Data synchronization in distributed client-server applications," 2016 IEEE International Conference on Engineering and Technology (ICETECH), 2016, pp. 611-616, doi: 10.1109/ICETECH.2016.7569323) – hereinafter Faiz

As per claim 1, Rehman discloses a non-transitory tangible processor-readable medium including instructions executable by one or more processors, and when executed operable for:

resulting in intercepted request messages in a storage ([0035]; offline logic 100 can be configured to redirect network communications sent from the application 110 and store the network communications in a post data store 145 rather than prohibiting the submit request and returning an error message to the application 110. )
when the networked software application transitions from being offline to being online, issuing a log-retrieval signal to the storage to retrieve all of the log entries to provide the request messages to the network resource; ([0036]; when the networked software application transitions from being offline to being online, issuing a log-retrieval signal to the storage to retrieve all of the log entries to provide the request messages to the network resource)
Rehman fails to disclose selectively intercepting request messages from a networked software application addressed to a network resource when the networked software application is offline; providing a synchronization log having log entries for each intercepted request messages; receiving request message responses from the network resource for corresponding intercepted request messages; and in response to receiving the request message responses, 
	Chow discloses disclose selectively intercepting request messages from a networked software application addressed to a network resource when the networked software application is offline.  (Col 14 lines 14-29; After the user submits the request to white list the server, the browser plug-in makes a request 2326 to add a server account to the cache, which will configure the URL as the basis for requests that should be intercepted and a user account that will contain the user credentials associated with the server account.  Col 35 lines 44-52; It may be desirable to retrieve different responses for a variable request, such as an HTML form, so that they may be cached for offline or accelerated access)
	It would have obvious for the teachings of Rehman to be modified so that the requests from the client of Rehman are selectively intercepted for storage when offline.  The motivation would have been to provide the timely availability of the server content and services to the client when network connectivity is broken or insufficiently responsive, and without having to maintain the server content or services locally. (Col 1 lines 18-32)
	The combination of teachings of Rehman / Chow fail to disclose providing a synchronization log having log entries for each intercepted request messages; receiving request message responses from the network resource for corresponding intercepted request messages; and in response to receiving the request message responses, removing the log entries corresponding to the intercepted request messages from the synchronization log.
Faiz discloses providing a synchronization log having log entries for each intercepted request messages; receiving request message responses from the network resource for corresponding intercepted request messages; and in response to receiving the request message responses, removing the log entries corresponding to the intercepted request messages from the synchronization log. (Page 1: (Page 1: Introduction : By using synchronization techniques and algorithms, the user can still access data in the offline mode 
	It would have been obvious before the effective filing date of the invention for the combined teachings of Rehman / Chow to be modified so that the intercepted requests are stored in a synchronization log and sent to the server when there is an online connection and for the requests in the log to be removed upon successful completion of the transfer process which the downloading from the remote server to the application, which indicates the response from the server.  The combination of prior art elements would have yielded predictable results to help use the storage of the database on the local systems more efficiently. 
 
As per claim 2, Rehman / Chow / Fiaz disclose the tangible processor-readable medium of claim 1.  Rehman discloses wherein providing of the request messages to the network resource is in a sequence in which the request messages were stored in the storage. ([0036]; the offline logic 100 can be configured to submit the network communications from the post data store 145 in a first in, first out sequence.)



As per claim 7, Rehman / Chow / Fiaz disclose the tangible processor-readable medium of claim 1.  Rehman discloses wherein the instructions executable by one or more processors are further operable for:
detecting a synchronization signal that may be generated when the networked software application has transitioned to from offline to online; and ([0036]; when the networked software application transitions from being offline to being online, issuing a log-retrieval signal to the storage to retrieve all of the log entries to provide the request messages to the network resource
in response to the detecting, synchronizing remotely stored data of a server with local storage, at least in part, by the providing of the request messages to the network resource. ([0014]; Once the network is available, the preserved submitted data can then be posted to the web application in an appropriate sequence to create a synchronized state between the data on the web application and the data on the computing device.)

As per claims 8 and 15, please see the discussion under claim 1 as similar logic applies.

As per claims 9 and 16, please see the discussion under claim 2 as similar logic applies.



	As per claim 14, please see the discussion under claim 7 as similar logic applies.

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rehman (US 2006/0004927)/ Chow (US 8,793,347) / Mohammad Faiz M. Faiz and U. Shanker, "Data synchronization in distributed client-server applications," 2016 IEEE International Conference on Engineering and Technology (ICETECH), 2016, pp. 611-616, doi: 10.1109/ICETECH.2016.7569323) – hereinafter Faiz further in view of  Borghetti (US 7,849,213) 

As per claim 4, Rehman / Chow / Fiaz disclose the tangible processor-readable medium of claim 3.   wherein the REST calls are generated by: a client device that includes the networked software application, receiving client input to a user interface implemented via HyperText Transfer Protocol (HTTP) and JavaScript associated with a website, and ([0032]; he browser also may include software plug-in applications that allow the browser to interpret, process, and present different types of information. The browser may include any number of application tools, such as, for example, Java, Active X, Javascript and Flash. [0036]; A submit logic 150 can be provided as part of the offline logic 100 to handle the submission of data from the post data store 145. For example, the submit logic 150 can be configured to execute as a background thread that retrieves each entry from the post data store 145 and initiates an HTTP Post, an HTTP Get, or other suitable operation to transmit the data from each entry to the remote device 115.)

Borghetti discloses webpage code generating one or more events that trigger JavaScript calls that are routed through an interfacing software and converted into the associated REST calls. (Col 40 lines 56-67; Displaying a user's inbox also does not require a page refresh or reload. In one embodiment, the inbox display can dynamically adjust the display without a page reload using an XMLHTTP request method, such as AJAX to retrieve information without requiring the user to fully reload the page)
It would have been obvious for the combined teachings of Rehman / Chow / Fiaz to be modified so that the requests are XMLHTTP request are converted into REST calls which retrieve information without requiring user to fully reload the page as taught by Backhouse.  This is beneficial because it makes the user experience faster and more robust. (Borghetti Col 40 lines 56-67)

As per claim 5, Rehman / Chow / Fiaz / Borghetti discloses the tangible processor-readable medium of claim 4.  Borghetti discloses wherein the interfacing software includes an Asynchronous JavaScript and XML (AJAX) engine. (Col 40 lines 56-67; Displaying a user's inbox also does not require a page refresh or reload. In one embodiment, the inbox display can dynamically adjust the display without a page reload using an XMLHTTP request method, such as AJAX to retrieve information without requiring the user to fully reload the page)

As per claims 11 and 18, please see the discussion under claim 4 as similar logic applies.

.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rehman (US 2006/0004927)/ Chow (US 8,793,347) / Mohammad Faiz M. Faiz and U. Shanker, "Data synchronization in distributed client-server applications," 2016 IEEE International Conference on Engineering and Technology (ICETECH), 2016, pp. 611-616, doi: 10.1109/ICETECH.2016.7569323) – hereinafter Faiz further in view of Hind et al. – hereinafter Hind et al. – hereinafter Hind (US 2008/0275951)
As per claim 6,  Rehman / Chow / Fiaz disclose the tangible processor-readable medium of claim 1.   The combination of  teachings of Rehman / Chow / Fiaz fails to teach further comprising: receiving a confirmation signal from the storage indicating the removal of the log entries.  
Hind discloses receiving a confirmation signal from the storage indicating the removal of the log entries.  ([0061];  Again the client-side logging component 164 may require a log message receipt confirmation from the corresponding server 108 before deleting the log entries from the local storage 162)
It would have been obvious before the effective filing date for the combination of teachings of Rehman / Chow / Fiaz to be modified as to disclose sending a confirmation request when the log entries which indicate the requests that was intercepted  offline to be sent upon deletion of the log request as taught by Hind.  The motivation would have been to mitigate and resolve errors due to the script crashing. (Hind, [0061])

As per claims 13 and 20, please see the discussion under claim 6 as similar logic applies.
Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form. 
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454